 
Exhibit 10.1
 
Execution Version
 
CHROMADEX CORPORATION
 
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
 
for
 
ROBERT FRIED
 
This Amended and Restated Executive Employment Agreement (this “Agreement”) is
entered into as of June 22, 2018 (the “Effective Date”), by and between Robert
Fried (“Executive”) and ChromaDex Corporation, a Delaware corporation (the
“Company”).
 
WHEREAS, Executive has served as a director of the Company since July 2015, and
has served as President and Chief Strategy Officer of the Company since March
12, 2017 (which Chief Strategy Officer title Executive held until March 2018)
and has served as Chief Operating Officer of the Company since January 8, 2018;
 
WHEREAS, Executive and the Company are parties to that certain Executive
Employment Agreement, dated March 12, 2017, as amended by the Amendment to
Executive Employment Agreement, dated December 20, 2017, between Executive and
the Company (the “Prior Employment Agreement”); and
 
WHEREAS, Executive and the Company mutually desire that Executive continue to
provide services to the Company and its subsidiaries on the terms and conditions
provided for herein.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:
 
1. 
Employment by the Company.
 
1.1           Position. Commencing on the Effective Date, Executive shall serve
as the Company’s Chief Executive Officer, reporting to the Company’s Board of
Directors (the “Board”). During the term of Executive’s employment with the
Company, Executive will devote Executive’s commercially reasonable efforts and
substantially all of Executive’s business time and attention to the business of
the Company and its subsidiaries, except for approved paid time off and
reasonable periods of illness or other incapacities permitted by the Company’s
general employment policies and applicable law. The foregoing is subject to the
permitted activities under Section 6.1 of this Agreement.
 
1.2           Duties and Location. Executive shall perform such duties as are
customarily associated with the position of Chief Executive Officer and such
other duties, commensurate with his position, as are assigned to Executive by
the Board. Executive’s primary office location shall be in the Los Angeles,
California area. The Company reserves the right to reasonably require Executive
to perform Executive’s duties at the Company’s offices in Irvine, California as
required for the performance of his duties and for business meetings with
Company employees or representatives of third parties, and to require reasonable
business travel.
 
 

 
 
1.3           Policies and Procedures. The employment relationship between the
parties shall be governed by the general employment policies and practices of
the Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.
 
1.4           Board Role. Executive shall initially continue to serve as a
director of the Company. Executive agrees to promptly resign as a director of
the Company if properly terminated for Cause (as defined in Section 12.1 of this
Agreement) pursuant to the terms of this Agreement.
 
2. 
Compensation.
 
2.1           Base Salary. Commencing on the Effective Date, Executive will
receive an initial base salary at the annual rate of $450,000, less standard
payroll deductions and withholdings and payable in accordance with the Company’s
regular payroll schedule. Commencing as of the date that annual base salary
adjustments go into effect in connection with the Company’s fiscal year 2019
regular compensation review cycle, Executive’s annual rate of base salary will
be increased to $500,000. The base salary may thereafter be increased from time
to time, at the sole discretion of the Board. The base salary may not be
decreased, other than a decrease of less than ten percent (10%) of Executive’s
highest base salary pursuant to a salary reduction program applicable generally
to the Company’s senior executives. The initial base salary, as increased or
decreased, shall be referred to as “Base Salary.”
 
2.2           Annual Bonus. Commencing with fiscal year 2019, Executive will be
eligible to earn annual incentive compensation (the “Performance Bonus”), based
on the achievement of individual and corporate performance targets and metrics
to be determined and approved by the Board or the Compensation Committee thereof
after reasonable consultation with Executive. Executive’s target Performance
Bonus opportunity shall be 60% of Base Salary for the applicable year (based on
performance achievement at the 100% level), with a maximum Performance Bonus
opportunity of 90% of Base Salary (based on performance achievement at the 150%
level) and a threshold Performance Bonus opportunity of 30% of Base Salary
(based on performance achievement at the 75% level), with payout for performance
to be interpolated on a straight-line basis between threshold and target and
between target and maximum. For the avoidance of doubt, Executive will not be
eligible to receive a Performance Bonus for an applicable year in the event of
performance achievement below the 75% level. The Performance Bonus, if earned,
will be paid on an annual basis, less standard payroll deductions and
withholdings, after the close of the fiscal year and after determination by the
Board (or the Compensation Committee thereof) of the level of achievement of the
applicable performance targets and metrics and the level of the bonus amount,
but not later than March 15 of the following calendar year. No Performance Bonus
amount is guaranteed and, in addition to the other conditions for earning such
Performance Bonus, Executive must remain an employee in good standing of the
Company on the scheduled annual Performance Bonus payment date in order to earn
any Performance Bonus, except as otherwise provided in Section 7 herein. For
fiscal year 2018, Executive’s Performance Bonus shall be determined and payable,
in accordance with (and subject to) the terms and conditions of Section 2.2
(Annual Bonus) of the Prior Agreement.
 
 
2

 
 
2.3           Equity.
 
2.3.1           Stock Options. In consideration of Executive entering into this
Agreement, on the Effective Date, Company will grant Executive an option (the
“Promotion Option”) under the Company’s 2017 Equity Incentive Plan, as amended
(the “Plan”) to purchase a number of shares of the Company’s common stock (the
“Common Stock”) having a value equal to $2,000,000, with the number of shares of
Common Stock underlying the Promotion Option to be determined in accordance with
the Financial Accounting Standards Board’s Accounting Standards Codification
(FASB ASC) Topic 718, Compensation – Stock Compensation (employing the same
assumptions and methodologies that are applied for purposes of the Company’s
financial accounting statements). The Promotion Option shall have an exercise
price equal to the Fair Market Value (as such term is defined in the Plan) of a
share of Common Stock on the date of grant. In addition, the Promotion Option
shall vest over a 3-year period, with one-third (1/3rd) of the shares subject
the Promotion Option vesting on the one-year anniversary of the date of grant,
and the remaining shares subject to the Promotion Option vesting in a series of
twenty-four (24) equal monthly installments thereafter, subject to Executive’s
Continuous Service (as such term is defined in the Plan) on each such vesting
date. Notwithstanding the foregoing or anything to the contrary set forth in the
Plan or any award agreement, in the event Executive’s employment with the
Company is terminated without Cause (as such term is defined below) (and other
than as a result of Executive’s death or Disability (as such term is defined
below)) or if Executive resigns his employment for Good Reason (as such term is
defined below), all of the unvested shares of Common Stock subject to the
Promotion Option shall become immediately vested and exercisable, and shall
remain exercisable for the period as set forth in the last sentence of Section
7.2.3 of this Agreement. For the avoidance of doubt, the preceding sentence
applies only to the Promotion Option grant (and does not apply to any equity
grants previously made to Executive or any equity grants that may be made in the
future to Executive).
 
2.3.2           Additional Equity. Commencing with the equity grant cycle in
fiscal year 2019, Executive shall be eligible for additional annual equity
grants in amounts commensurate with Executive’s position with the Company, at
the same times as equity is granted to other senior level executives of the
Company, in the discretion of the Board. Executive acknowledges and agrees that
Executive will not receive any additional equity awards in fiscal year 2018
other than the Promotion Option.
 
3.           Standard Company Benefits. Executive shall, in accordance with
Company policy and the terms and conditions of the applicable Company benefit
plan documents, be eligible to participate in the benefit and fringe benefit
programs provided by the Company to its senior executive officers from time to
time. Any such benefits shall be subject to the terms and conditions of the
governing benefit plans and policies and may be changed by the Company in its
discretion; provided, however, that any such benefit plan or policy change that
materially and adversely affects Executive disproportionately and specifically
compared to other similarly situated executives of the Company shall require
written consent of Executive. Executive shall be entitled to 4 weeks of vacation
per calendar year.
 
4.           Expenses. The Company will reimburse Executive for reasonable
travel, entertainment or other expenses incurred by Executive in furtherance or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time. The Company will reimburse Executive for reasonable legal fees
incurred in connection with the negotiation of this Agreement, up to a cap of
$25,000.
 
5.           Proprietary Information Obligations.
 
5.1           Proprietary Information Agreement. As a condition of employment,
and in consideration for the benefits provided for in this Agreement, Executive
shall sign and comply with the Company’s Employee Confidential Information and
Invention Assignment Agreement (the “Proprietary Information Agreement”)
attached hereto as Exhibit A.  In addition, Executive agrees to abide by the
Company’s internally published policies and procedures, as may be modified and
internally published from time to time within the Company’s discretion.
 
 
3

 
 
5.2           Third-Party Agreements and Information. Executive represents and
warrants that Executive’s employment by the Company does not conflict with any
prior employment or consulting agreement or other agreement with any third
party, and that Executive will perform Executive’s duties to the Company without
violating any such agreement. Executive represents and warrants that, except as
gained in connection with Healthspan Research LLC, Executive does not possess
confidential information arising out of prior employment, consulting, or other
third party relationships, that would be used in connection with Executive’s
employment by the Company, except as expressly authorized by that third party.
During Executive’s employment by the Company, Executive will use in the
performance of Executive’s duties only information that is generally known and
used by persons with training and experience comparable to Executive’s own,
common knowledge in the industry, otherwise legally in the public domain, or
obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.
 
6.           Outside Activities and Non-Competition During Employment.
 
6.1           Outside Activities. Throughout Executive’s employment with the
Company, Executive may engage in civic and not-for-profit activities and manage
his and his family’s passive investments, so long as such activities do not
materially interfere with the performance of Executive’s duties hereunder or
present a conflict of interest with the Company or its affiliates. Subject to
the restrictions set forth herein, and only with prior written disclosure to and
consent of the Board, Executive may engage in other types of business or public
activities. The Board may rescind such consent, if the Board determines, in its
good faith discretion, that such activities compromise or threaten to compromise
the Company’s or its affiliates’ business interests or conflict or compete with
Executive’s duties to the Company or its affiliates. Notwithstanding the
foregoing, Executive shall be permitted to perform outside business and other
activities, including without limitation business activities in the film and
entertainment industries, to the extent such activities do not violate the first
sentence of this Section 6.1.
 
6.2           Non-Competition During Employment. Except as otherwise provided in
this Agreement, during Executive’s employment with the Company, Executive will
not, without the prior written consent of the Board, directly or indirectly
serve as an officer, director, stockholder, employee, partner, proprietor,
investor, joint venturer, associate, representative or consultant of any person
or entity engaged in, or planning or preparing to engage in, business activity
competitive with any line of business engaged in (or planned to be engaged in)
by the Company; provided, however, that Executive may purchase or otherwise
acquire up to (but not more than) one percent (1%) of any class of securities of
any competitive enterprise (without participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or if Executive makes a passive investment in private equity firms.
 
7.           Termination of Employment; Severance.
 
7.1           At-Will Employment. Executive’s employment relationship is
at-will. Either Executive or the Company may terminate the employment
relationship at any time, with or without Cause (as defined below) or advance
notice.
 
7.2           Termination Without Cause; Resignation for Good Reason. In the
event Executive’s employment with the Company is terminated by the Company
without Cause (and other than as a result of Executive’s death or Disability (as
defined below)) or Executive resigns his employment for Good Reason, then
provided such termination or resignation constitutes a “separation from service”
(as defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “Separation from Service”), and provided
that Executive satisfies the Release Requirement in Section 8 below, the Company
shall provide Executive with the following “Severance Benefits”:
 
 
4

 
 
7.2.1           Severance Payments. Severance pay in the form of continuation of
Executive’s Base Salary for a period of eighteen (18) months following
termination, subject to required payroll deductions and tax withholdings (the
“Severance Payments”). Subject to Section 8 below, the Severance Payments shall
be made on the Company’s regular payroll schedule in effect following
Executive’s termination date; provided, however that any such payments that are
otherwise scheduled to be made prior to the Release Effective Date (as defined
below) shall instead accrue and be made on the first administratively
practicable payroll date following the Release Effective Date. For such
purposes, Executive’s final Base Salary will be calculated prior to giving
effect to any reduction in Base Salary that would give rise to Executive’s right
to resign for Good Reason.
 
7.2.2           Health Care Continuation Coverage Payments. If Executive timely
elects continued coverage under COBRA, the Company will pay Executive’s COBRA
premiums to continue Executive’s coverage (including coverage for Executive’s
eligible dependents, if applicable) (“COBRA Premiums”) through the period
starting on the termination date and ending twelve (12) months after the
termination date (the “COBRA Premium Period”); provided, however, that the
Company’s provision of such COBRA Premium benefits will immediately cease if
during the COBRA Premium Period Executive becomes eligible for group health
insurance coverage through a new employer or Executive ceases to be eligible for
COBRA continuation coverage for any reason, including plan termination. In the
event Executive becomes covered under another employer’s group health plan or
otherwise ceases to be eligible for COBRA during the COBRA Premium Period,
Executive must immediately notify the Company of such event. The COBRA Premiums
paid by the Company shall be treated as taxable income to Executive.
 
7.2.3           Equity Acceleration upon Termination. Except as provided in
Section 2.3.1 with respect to the Promotion Option and notwithstanding anything
to the contrary set forth in the Plan or any award agreement, effective as of
Executive’s employment termination date, the vesting and exercisability of the
then unvested time-based vesting equity awards that would have otherwise become
vested had Executive performed Continuous Service (as that term is defined in
the Plan) through the one year anniversary of Executive’s employment termination
date then held by Executive shall accelerate and become immediately vested and
exercisable, if applicable, by Executive upon such termination and shall remain
exercisable, if applicable, following Executive’s termination as set forth in
the applicable equity award documents. With respect to any performance-based
vesting equity award, such award shall continue to be governed in all respects
by the terms of the applicable equity award documents. Upon any such
termination, Executive shall have three (3) years to exercise any options or
stock appreciation rights, but no later than ten (10) years from the date of
grant or the date when the options or stock appreciation rights would otherwise
terminate under the Plan other than as a result of termination of employment
(e.g., if all of the Company’s options are accelerated and terminate if not
exercised in connection with a Change in Control (as that term is defined in the
Plan), then Executive’s options will also terminate if not exercised in
connection with the Change in Control).
 
7.2.4           Pro Rata Bonus. Executive shall be eligible to receive, based on
the good faith determination of the Board or the Compensation Committee thereof,
a pro rata Performance Bonus based on actual results and Executive’s period of
employment during the fiscal year in which termination occurred (the “Pro Rata
Bonus”), on the date when other bonuses are paid for the fiscal year.
 
7.2.5           No Mitigation or Offset. Executive shall have no obligation to
mitigate the obligations hereunder, and the amounts due hereunder shall not be
offset by any amounts otherwise earned by Executive.
  
7.3           Termination for Cause; Resignation Without Good Reason; Death or
Disability. Executive will not be eligible for, or entitled to any severance
benefits, including (without limitation) the Severance Benefits listed in
Section 7.2 above, if the Company terminates Executive’s employment for Cause,
Executive resigns Executive’s employment without Good Reason, or Executive’s
employment terminates due to Executive’s death or Disability, provided that, in
the case of death or Disability termination, Executive (or Executive’s estate,
in the case of his death) shall be eligible to receive a Pro Rata Bonus.
 
 
5

 
 
8.           Conditions to Receipt of Severance Benefits. To be eligible for any
of the Severance Benefits pursuant to Section 7.2 above, Executive must satisfy
the following release requirement (the “Release Requirement”): return to the
Company a signed and dated general release of all known and unknown claims in
substantially the form attached hereto as Exhibit B (the “Release”) within the
applicable deadline set forth therein, but in no event later than forty-five
(45) calendar days following Executive’s termination date, and permit the
Release to become effective and irrevocable in accordance with its terms (such
effective date of the Release, the “Release Effective Date”). No Severance
Benefits will be provided hereunder prior to the Release Effective Date.
Accordingly, if Executive refuses to sign and deliver to the Company an executed
Release or signs and delivers to the Company the Release but exercises
Executive’s right, if any, under applicable law to revoke the Release (or any
portion thereof), then Executive will not be entitled to any severance, payment
or benefit under this Agreement.
 
9.           Accrued Amounts. On any termination, Executive shall promptly
receive earned but unpaid Base Salary, accrued but unused vacations and
unreimbursed expenses (in accordance with the Company’s applicable expense
reimbursement policies), and shall be entitled to any amounts due under any
benefit or fringe plan or program in accordance with the provisions of the plan
or program. In the event of Executive’s termination of employment as a result of
death or Disability, by the Company without Cause, or for Good Reason, Executive
will also receive any earned but unpaid Performance Bonus for the fiscal year
prior to the date of such termination, which shall be paid at the time such
Performance Bonus would have otherwise been paid under Section 2.2 of this
Agreement.
 
10.           Section 409A. It is intended that all of the severance benefits
and other payments payable under this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Code Section 409A provided
under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions, and to the extent not so exempt, this
Agreement (and any definitions hereunder) will be construed in a manner that
complies with Section 409A. For purposes of Code Section 409A (including,
without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), Executive’s right to receive any installment payments
under this Agreement (whether severance payments, reimbursements or otherwise)
shall be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder shall at all times be considered
a separate and distinct payment. Any reference to termination or similar words
shall mean a separation from service under the meaning of Code Section 409A.
Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by the Company at the time of Executive’s Separation from Service to be a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any
of the payments upon Separation from Service set forth herein and/or under any
other agreement with the Company are deemed to be “deferred compensation”, then
to the extent delayed commencement of any portion of such payments is required
in order to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i)
and the related adverse taxation under Section 409A, such payments shall not be
provided to Executive prior to the earliest of (i) the expiration of the
six-month and one day period measured from the date of Executive’s Separation
from Service with the Company, (ii) the date of Executive’s death or (iii) such
earlier date as permitted under Section 409A without the imposition of adverse
taxation. Upon the first business day following the expiration of such
applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred pursuant
to this Section 10 shall be paid in a lump sum to Executive, and any remaining
payments due shall be paid as otherwise provided herein or in the applicable
agreement. No interest shall be due on any amounts so deferred. If any severance
benefits provided under this Agreement constitute “deferred compensation” under
Section 409A, for purposes of determining the schedule for payment of the
severance benefits, the effective date of the Release will be the sixtieth
(60th) date following the Separation From Service, regardless of when the
Release actually becomes effective. To the extent required to avoid accelerated
taxation and/or tax penalties under Code Section 409A, amounts reimbursable to
Executive under this Agreement shall be paid to Executive on or before the last
day of the year following the year in which the expense was incurred, amounts
shall not be subject to liquidation or exchange for another benefit, and the
amount of expenses eligible for reimbursement (and in-kind benefits provided to
Executive) during any one year may not effect amounts reimbursable or provided
in any subsequent year. The Company makes no representation that any or all of
the payments described in this Agreement will be exempt from or comply with Code
Section 409A.
 
6

 
 
11.             Section 280G; Limitations on Payment.
 
11.1           If any payment or benefit Executive will or may receive from the
Company or otherwise (a “280G Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then any such 280G Payment provided pursuant to this Agreement (a
“Payment”) shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence, the reduction shall occur in the manner (the “Reduction Method”) that
results in the greatest after tax economic benefit for Executive. If more than
one method of reduction will result in the same after tax economic benefit, the
items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).
 
11.2           Notwithstanding any provision of Section 11.1 to the contrary, if
the Reduction Method or the Pro Rata Reduction Method would result in any
portion of the Payment being subject to taxes pursuant to Section 409A that
would not otherwise be subject to taxes pursuant to Section 409A, then the
Reduction Method and/or the Pro Rata Reduction Method, as the case may be, shall
be modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest after tax economic benefit for Executive
as determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.
 
11.3           Unless Executive and the Company agree on an alternative
accounting firm or law firm, the accounting firm engaged by the Company for
general tax compliance purposes as of the day prior to the effective date of the
Change in Control transaction shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the Change in Control transaction,
the Company shall appoint a nationally recognized accounting or law firm to make
the determinations required by this Section 11. The Company shall bear all
expenses with respect to the determinations by such accounting or law firm
required to be made hereunder. The Company shall use commercially reasonable
efforts to cause the accounting or law firm engaged to make the determinations
hereunder to provide its calculations, together with detailed supporting
documentation, to Executive and the Company within fifteen (15) calendar days
after the date on which Executive’s right to a 280G Payment becomes reasonably
likely to occur (if requested at that time by Executive or the Company) or such
other time as requested by Executive or the Company.
 
 
7

 
 
11.4           If Executive receives a Payment for which the Reduced Amount was
determined pursuant to clause (x) of Section 11.1 and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, Executive agrees, to the extent not in violation of the
Sarbanes-Oxley Act, to promptly return to the Company a sufficient amount of the
Payment (after reduction pursuant to clause (x) of Section 11.1) so that no
portion of the remaining Payment is subject to the Excise Tax. For the avoidance
of doubt, if the Reduced Amount was determined pursuant to clause (y) of Section
11.1, Executive shall have no obligation to return any portion of the Payment
pursuant to the preceding sentence.
  
12.           Definitions.
 
12.1           Cause. For the purposes of this Agreement, “Cause” means the
occurrence of any one or more of the following: (a) Executive’s conviction of or
plea of guilty or nolo contendere to any felony (other than traffic violations);
(b) Executive’s willful and continued failure or refusal to follow lawful and
reasonable instructions of the Board or lawful, reasonable, material and
internally published policies and regulations of the Company or its affiliates;
(c) Executive’s willful and continued failure to perform the assigned duties of
Executive’s employment with the Company or its affiliates; (d) unethical or
fraudulent conduct by Executive in connection with the performance of
Executive’s duties for the Company or its affiliates; (e) conduct by Executive
that materially discredits the Company or any affiliate or that is materially
detrimental to the reputation, character and standing of the Company or any
affiliate; or (f) Executive’s material breach of this Agreement or the
Proprietary Information Agreement. An event described in clauses (b) through (f)
shall not be treated as “Cause” until after Executive has been given written
notice of such event, failure, conduct or breach, and Executive fails to cure
such event, failure, conduct or breach within 30 days from such written notice;
provided, however, that such 30-day cure period shall not be required if the
event, failure, conduct or breach is incapable of being cured.
 
12.2           Good Reason. For purposes of this Agreement, Executive shall have
“Good Reason” for resignation from employment with the Company if any of the
following actions are taken by the Company without Executive’s prior written
consent: (a) a reduction in Executive’s Base Salary, other than as permitted by
Section 2.1 of this Agreement; (b) a material reduction in Executive’s duties
(including responsibilities and/or authorities) or reporting structure; (c)
relocation of Executive’s principal place of employment to a place that
increases Executive’s one-way commute by more than thirty (30) miles as compared
to Executive’s then-current principal place of employment immediately prior to
such relocation; (d) during Executive’s employment under this Agreement, the
Company’s failure to nominate Executive for continued service on the Board each
time that Executive’s service on the Board would otherwise terminate, unless
such failure is required in order to comply with legal, stock exchange or other
regulatory requirements relating to Board or committee composition; or (e) a
material breach of this Agreement by the Company. In order for Executive to
resign for Good Reason, each of the following requirements must be met: (w)
Executive must provide written notice to the Board within sixty (60) days after
the first occurrence of the event giving rise to Good Reason setting forth the
basis for Executive’s resignation, (x) Executive must allow the Company at least
thirty (30) calendar days from receipt of such written notice to cure such
event, (y) such event is not reasonably cured by the Company within such thirty
(30) calendar day period (the “Cure Period”), and (z) Executive must resign from
all positions Executive then holds with the Company and any affiliate not later
than thirty (30) calendar days after the expiration of the Cure Period.
 
 
8

 
 
12.3           Disability. For purposes of this Agreement, “Disability” means
that Executive is unable to perform the essential functions of his position
(notwithstanding the provision of any reasonable accommodation) by reason of any
medically determinable physical or mental impairment which has lasted for a
period of ninety (90) or more consecutive days or one hundred and twenty (120)
days during any consecutive six (6) month period, as determined by a physician
to be selected by the Company in good faith and reasonably acceptable to
Executive.
 
13.           Dispute Resolution. To ensure the rapid and economical resolution
of disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action, in law or equity, including but not limited to statutory
claims, arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement, Executive’s employment with the Company, or
the termination of Executive’s employment with the Company, will be resolved
pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest
extent permitted by law, by final, binding and confidential arbitration
conducted in Irvine, California by JAMS, Inc. (“JAMS”) or its successors by a
single arbitrator. Both Executive and the Company acknowledge that by agreeing
to this arbitration procedure, they each waive the right to resolve any such
dispute through a trial by jury or judge or administrative proceeding. Any such
arbitration proceeding will be governed by JAMS’ then applicable rules and
procedures for employment disputes, which will be provided to Executive upon
request. In any such proceeding, the arbitrator shall: (i) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (ii) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. Executive and the Company each shall
be entitled to all rights and remedies that either would be entitled to pursue
in a court of law. Nothing in this Agreement is intended to prevent either the
Company or Executive from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration pursuant to
applicable law. The Company shall pay all filing fees in excess of those which
would be required if the dispute were decided in a court of law, and shall pay
the arbitrator’s fees and any other fees or costs unique to arbitration. The
parties shall pay their own legal fees. Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.
 
14.           General Provisions.
 
14.1           Notices. Any notices provided must be in writing and will be
deemed effective upon the earlier of personal delivery (including personal
delivery by fax) or the next business day after sending by overnight carrier, to
the Company at its primary office location and to Executive at the address as
listed on the Company payroll.
 
14.2           Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.
 
14.3           Waiver. Any waiver of any breach of any provisions of this
Agreement must be in writing to be effective, and it shall not thereby be deemed
to have waived any preceding or succeeding breach of the same or any other
provision of this Agreement.
 
9

 
 
14.4           Complete Agreement. This Agreement, together with the Proprietary
Information Agreement, the Indemnity Agreement, dated as of December 13, 2016,
between the Company and Executive (the “Indemnity Agreement”), the Purchase
Agreement (as such term is defined in the Prior Agreement), with respect to
Sections 5.4(a) and Section 5.4(b) therein only, and to the extent referenced in
this Agreement, the Plan, constitutes the entire agreement between Executive and
the Company with regard to the subject matter hereof and is the complete, final,
and exclusive embodiment of the Company’s and Executive’s agreement with regard
to this subject matter; provided, however, that any of Executive’s rights to
receive performance stock under Section 2.3.4 (Performance Stock) of the Prior
Agreement shall survive and remain enforceable in accordance with the applicable
terms of the Prior Agreement; provided, further, that any of Executive’s rights
as a holder of options to acquire shares of Common Stock existing immediately
prior to the Effective Date shall survive and remain enforceable in accordance
with the terms of the applicable agreements. This Agreement is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes and replaces any other
agreements or promises made to Executive by anyone concerning Executive’s
employment terms, compensation or benefits, whether oral or written, including
but not limited any agreements or promises with or from the Company or any of
its affiliates or predecessors and the Prior Agreement, except as otherwise
expressly set forth in the prior sentence. It cannot be modified or amended
except in a writing signed by a duly authorized officer of the Company, with the
exception of those changes expressly reserved to the Company’s discretion in
this Agreement.
 
14.5           Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but both of which taken together will constitute one and the same
Agreement.
 
14.6           Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
  
14.7           Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of Executive’s duties hereunder,
Executive may not assign any of Executive’s rights hereunder without the written
consent of the Company, which shall not be withheld unreasonably, and the
Company may not assign this Agreement, except to a successor in connection with
a Change in Control (as that term is defined in the Plan), who assumes this
Agreement in writing.
 
14.8           Tax Withholding. All payments and awards contemplated or made
pursuant to this Agreement will be subject to withholdings of applicable taxes
in compliance with all relevant laws and regulations of all appropriate
government authorities. Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this Agreement.
Executive has had the opportunity to retain a tax and financial advisor and
fully understands the tax and economic consequences of all payments and awards
made pursuant to this Agreement.
 
14.9           Choice of Law. All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the laws of
the State of California.
 
 
 
[Signature page follows]
 
 
10

 
In Witness Whereof, this Agreement shall be effective as of the Effective Date.
 
 
 
 
ChromaDex Corporation
 
 
By: /s/ Mark Friedman                 
      Name: Mark Friedman
      Title: General Counsel and Secretary
 
 
Executive
 
/s/ Robert Fried
Robert Fried
 
 
 
 

 
 
 
 

 
